  Case 3:20-cv-00832-E Document 96 Filed 05/05/20                  Page 1 of 3 PageID 2809



                             UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 OSCAR SANCHEZ, MARCUS WHITE,                       Civil Action No. 20-cv-832
 TESMOND MCDONALD, MARCELO
 PEREZ, ROGER MORRISON, KEITH
 BAKER, PAUL WRIGHT, TERRY
 MCNICKELS, JOSE MUNOZ, KIARA
 YARBOROUGH, OLIVIA WASHINGTON,
 and IDEARE BAILEY, on their own and on
 behalf of a class of similarly situated persons,

                        Petitioners/Plaintiffs,
        v.

 DALLAS COUNTY SHERIFF MARIAN
 BROWN, in her official capacity, and
 DALLAS COUNTY, TEXAS,

                 Respondents/Defendants.

                PLAINTIFFS’ MOTION FOR SCHEDULING CONFERENCE

       In light of the ongoing irreparable harm to Petitioners/Plaintiffs (“Plaintiffs”) from their

continued confinement in the Dallas County Jail, where confirmed COVID-19 infections have

increased 476 percent since April 15, Plaintiffs respectfully request that the Court immediately set

a scheduling conference with counsel for all Parties at the earliest practicable time to discuss a

schedule for further proceedings on Plaintiffs’ claims in light of the Court’s April 27, 2020 Order

denying Plaintiffs’ Motion for a Temporary Restraining Order, Preliminary Injunction, and Writ

of Habeas Corpus. See Fed. R. Civ. P. 16(b)(1)(B) (calling for issuance of “scheduling order . . .

after consulting with the parties’ attorneys and any unrepresented parties at a scheduling

conference”).
  Case 3:20-cv-00832-E Document 96 Filed 05/05/20             Page 2 of 3 PageID 2810



Dated: May 5, 2020.

Respectfully submitted,

 AMERICAN CIVIL              ACLU FOUNDATION OF TEXAS         /s/ Barry Barnett__________
 LIBERTIES FOUNDATION        Brian Klosterboer                SUSMAN GODFREY L.L.P.
 Andrea Woods*               Texas. Bar No. 24107833          Barry Barnett
 N.Y. Bar No. 5595509        Adriana Piñon*                   Texas Bar No. 01778700
 Brandon Buskey*             Texas Bar No. 24089768           8115 Preston Road, Suite 575
 125 Broad Street, 18th      Andre Segura                     Dallas, TX 75225
 Floor                       Texas Bar No. 24107112           (866) 754-1900
 New York, NY 10004          5225 Katy Fwy., Suite 350        bbarnett@susmangodfrey.com
 (212) 549-2528              Houston, TX 77007
 awoods@aclu.org             Tel: (713) 942-8146              Michael Gervais*
                             Fax: (346) 998-1577              N.Y. Bar No. 5122890
 Henderson Hill*                                              1900 Avenue of the Stars,
 N.C. Bar No. 18563          CIVIL RIGHTS CORPS               Suite 1400
 201 W. Main St. Suite 402   Katherine Hubbard**              Los Angeles, CA 90067
 Durham, NC 27701            D.C. Bar No. 1500503             (310) 789-3100
 (919) 682-9563              Elizabeth Rossi*                 mgervais@susmangodfrey.com
 hhill@aclu.org              D.C. Bar No. 1500502
                             1601 Connecticut Ave NW,         NEXT GENERATION ACTION
 Amy Fettig*                 Suite 800                        NETWORK
 D.C. Bar No. 484883         Washington, D.C. 20009           Alison Grinter
 915 15th Street N.W.,       (202) 894-6126                   Texas Bar 24043476
 7th Floor                   katherine@civilrightscorps.org   Kim T. Cole
 Washington, D.C. 20005      elizabeth@civilrightscorps.org   Texas Bar No. 24071024
 (202) 548-6608                                               1808 South Good Latimer
 afettig@aclu.org                                             Expressway
                                                              Dallas, TX 75226
                                                               (214) 704-6400
                                                              agrinter@thengan.com
                                                              kcole@thengan.com




 ATTORNEYS FOR PETITIONERS/PLAINTIFFS
 *admitted pro hac vice
 ** pro hac vice application forthcoming
  Case 3:20-cv-00832-E Document 96 Filed 05/05/20                     Page 3 of 3 PageID 2811



                                CERTIFICATE OF CONFERENCE

        This certifies that on May 5, 2020, I conferred by email with Kate David and Adam Biggs,

counsel for Defendants and Intervenors, respectively, regarding the subject matter of this motion. Ms.

David and Mr. Biggs advised me that their clients do not oppose a scheduling conference but would

prefer to see the Court’s forthcoming opinion explaining its reasoning for denying relief in its order of

April 27, 2020 first.


                                                                        /s/ Barry Barnett
                                                                        Barry Barnett



                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was served via

the Court’s CM/ECG system on all counsel registered with that system, and via email, on May 5, 2020.


                                                                        /s/ Barry Barnett
                                                                        Barry Barnett
